Citation Nr: 1221851	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  09-49 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) of the left knee for the period prior to January 18, 2012.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge at a May 2012 hearing.  At a prehearing conference, it was noted that an issue developed for appellate review concerned assignment of a prospective rating for the, following cessation of the temporary total convalescence rating.  The appellant's representative indicated that there was currently no appeal as to that issue.  The Board notes that prior to the assignment of a post-convalescence rating, it would be expected that an examination identifying post-operative residuals would be conducted.  If there is disagreement with the rating then assigned, a timely notice of disagreement would begin the appeal process as to that issue.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran's electronic Virtual VA file was reviewed in connection with this appeal.

The issues of entitlement to service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Prior to December 6, 2011, the Veteran's left knee disability was not characterized by flexion limited to 30 degrees, extension limited to 15 degrees, or moderate recurrent subluxation or lateral instability. 

2.  Beginning December 6, 2011, the Veteran's left knee disability was characterized by extension to 26 degrees.  Flexion was not limited to a compensable level and there was no objective evidence recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  Prior to December 6, 2011, the criteria for a rating in excess of 10 percent for DJD of the left knee were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5258-5261 (2011).

2.  Beginning December 6, 2011, the criteria for a 30 percent rating for DJD of the left knee were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in April 2008 which explained the ways VA would assist the claimant with developing evidence in support of his claims.  The April 2008 letter also explained the criteria that were necessary in order to establish service connection for a claimed disability and explained the general manner whereby VA assigns ratings and effective dates for service connected disabilities.

The Veteran's claim for a higher initial rating for his left knee DJD is a downstream issue from his claim for entitlement to service connection for that disability. The RO granted service connection for left knee DJD and assigned a 10 percent rating for that disability for the period prior to the Veteran's left knee surgery on January 18, 2012.  The Veteran then filed a notice of disagreement arguing that he should have received a higher rating.  In these types of circumstances, VA is not required to issue a new VCAA letter.  See VAOPGCPREC 8-2003.  In this precedential opinion, the General Counsel held that although VA is required to issue a statement of the case (SOC) if the downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does not require separate notice of the information and evidence necessary to substantiate the newly raised issue. Id.  In this case, the Veteran was sent an SOC that addressed this issue in March 2012.

In addition to providing the aforementioned notices to the claimant, VA also must make reasonable efforts to assist the claimant with obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, private treatment records, written statements from the Veteran, and a transcript of the Veteran's testimony at the May 2012 hearing.  The Veteran was also afforded appropriate VA examinations in connection with his claim.

For the above reasons, the Board concludes that VA met its obligations pursuant to the VCAA in this case.  

 Increased Initial Rating

The Veteran contends that, prior to January 18, 2012, his left knee disability was more severe than is contemplated by the 10 percent rating that was assigned for that period of time.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process. See generally Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disabilities of the knees are rated pursuant to diagnostic codes 5256-5262. Diagnostic code 5256 involved ankylosis of the knee.  A rating of 30 percent applies when there is ankylosis that is at a favorable ankle in full extension, or in slight flexion between 0 and 10 degrees.  A 40 percent rating applies when there is ankylosis of the knee in flexion between 10 and 20 degrees.  A 50 percent rating applies when there is ankylosis of the knee in flexion between 20 and 45 degrees.   A 60 percent rating applies when there is extremely unfavorable ankylosis, in flexion at an angle of 45 degrees of more.

Diagnostic code 5257 refers to other impairments of the knee.  An evaluation of 10 percent is assigned for slight recurrent subluxation or lateral instability, and evaluation of 20 percent is assigned when the impairment is moderate, and an evaluation of 30 percent is assigned when the impairment is severe.  

Diagnostic code 5258 applies to dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  A 20 percent rating applies for disability.  Diagnostic code 5259 applies to removal of symptomatic semilunar cartilage.  A 10 percent rating applies for this disability.

Diagnostic Code 5260 pertains to limited flexion of the knee.  A 10 percent rating is applies when flexion is limited to 45 degrees.  A 20 percent rating applies when flexion is limited to 30 degrees.  A 30 percent rating applies when flexion is limited to 15 degrees.  

Diagnostic Code 5261 pertains to limitation of extension of the knee.  A 10 percent evaluation is assigned for extension that is limited to 10 degrees.  A 20 percent evaluation is assigned for extension that is limited to 15 degrees.  A 30 percent evaluation is assigned for extension that is limited to 20 degrees.  A 40 percent evaluation is assigned for extension that is limited to30 degrees.  A 50 percent evaluation is assigned for extension that is limited to 45 degrees or greater.  

Diagnostic Code 5262 applies to impairment of the tibia and fibula.  A 10 percent rating is applied when there is malunion with a slight knee or ankle disability.  A 20 percent rating is applies when there is malunion with a moderate knee or ankle disability.  A 30 percent rating applies where there is malunion with marked knee or ankle disability.  A 40 percent rating applies when there is nonunion of the tibia and fibula with loose motion requiring a brace.

Diagnostic Code 5263 applies to genu recurvatum; a 10 percent rating applies for this disability.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown , 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9- 98, 63 Fed. Reg. 56,704 (1998). Also, separate rating may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same knee, the limitations must be rated separately to adequately compensate for functional loss associated with the disability. VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

The Veteran's left knee was first examined by VA in July 2009.  At that time, the Veteran reported left knee pain which was treated with medication and he also had a series of injections which were completed in June 2009.  

There was no deformity, giving way, instability, weakness, or inccoordination of the left knee.  There were no episodes of dislocation or subluxation and no effusions.  There was pain and stiffness.  There was tenderness of the knee.  There were no constitutional symptoms of arthritis.  The Veteran was unable to stand for more than a few minutes.  Flexion was 0 to 104 degrees and extension was full.  There was objective evidence of pain with motion.  

The examiner assessed that the Veteran's left knee disability prevented sports and exercise, had a moderate effect on chores, shopping, and recreation, a mild effect on traveling and driving, and no effect on feeding, bathing, toileting, or grooming. 

Private treatment records indicate that the Veteran had a series of Supartz injections in early 2010.  In summer 2010 the Veteran had increasing pain in his left knee and he had difficulty fully extending the knee but no ranges of motion were given.  It was noted that range of motion was painful, and that there was swelling of the knee with walking.  He started another series of injections in September 2010.

Private treatment records reflect that the Veteran had arthroscopic surgery on his knee in October 2010.  Procedures performed were a left knee arthroscopy, partial medial meniscectomy, partial lateral meniscectomy, patellofemoral abrasion chrondroplasty, and aspiration and injection of popliteal cyst.  Operative notes indicate that the Veteran was discharged home that day, ambulatory, full weight bearing, improved, on a regular diet.  He was prescribed pain medication.  He was to be followed up in the office in one week with sutures out in two weeks.  He was given a hinged knee brace to prevent hyperextension.

A December 6, 2011 private treatment record indicated that the Veteran was a week out from a cortisone shot in his leg.  It indicated that the Veteran had extension limited to 26 degrees and flexion limited to 88 degrees.  There was swelling of the knee joint.  He was instructed to wear his hinged knee brace and was prescribed new pain medication.  Total knee replacement surgery was discussed.  

The Veteran was reexamined by VA approximately three weeks later in December 2011.  At that time the Veteran reported pain and stiffness of the knee.  He was receiving injections and was considering knee replacement surgery.  The left knee had 100 degrees of flexion with pain throughout the range of motion.  Extension was limited to 10 degrees.  There was no change in range of motion after three repetitions.  The Veteran had pain to palpation of the left knee.  Strength was full.  There was no evidence of instability.  There was no history of recurrent patellar subluxation or dislocation.  The Veteran walked with a cane.  

A private treatment record from January 2012 indicated that the Veteran was going to get a total knee replacement the following week.  The Veteran was using a cane and limping.  He had swelling of the knee.  Range of motion of the knee was tested twice, with a 26 degree flexion contracture on one measurement and a 28 degree flexion contracture on the other one.  Flexion was to 60 and 62 degrees respectively.  There was some slight laxity.  His anterior cruciate ligament appeared stable.  The doctor was going to proceed with the planned surgery, which took place on January 18, 2012.  

At his May 2012 hearing the Veteran testified that before his total knee replacement he used a cane and a hinged knee brace.  He testified that he did two sets of five Supartz injections.  This was after the 2010 arthroscopic surgery.  He also got cortisone shots prior to the 2012 surgery.  The Veteran testified that the December 2011 VA examination took place a couple of weeks after he received an injection, which had helped his range of motion.  The Veteran testified that his left knee was unstable.  His knee did not lock.  He fell two or three times because of the left knee.  

The evidence does not show that the Veteran met the criteria for a rating in excess of 10 percent for his left knee prior to the December 6, 2011 private treatment record documenting limited extension.  At the time of the Veteran's initial VA examination in July 2009 he had full extension of the knee and flexion to 104 degrees.  While treatment records from summer of 2010 reference problems fully extending the left knee, no ranges of motion are given which could be used to assign a rating until December 6, 2011.  Furthermore, while the Veteran complained of instability of the left knee joint at his hearing, there is no record of such complaints at either VA examination and there was no objective evidence of instability.  There was mention of slight laxity of the left knee in a January 2012 treatment record, but the treatment note also reflected that the anterior cruciate ligament appeared stable.  In any event, this note is only one week prior to the Veteran's January 2012 total knee replacement surgery.  

Beginning December 6, 2011 the Veteran meets the criteria for a 30 percent rating for his left knee based on limitation of extension.  While extension was full at the VA examination, the two private examinations showing limited extension to approximately 26 degrees were taken before and after this examination.  The Veteran also testified that he had better range of motion at the VA examination because he recently had a cortisone injection.  Therefore, the private treatment records better reflect range of motion during this time.

The Board has considered whether the Veteran is entitled to a higher rating at the time of his 2010 arthroscopic surgery.  However, review of the operative report demonstrates that no convalescence period after this surgery was required since the Veteran was discharged home, full weight bearing, improved, on the same day as his surgery, and given a hinged knee brace which he used after that time and before the 2012 surgery.  

The Board has also considered whether the Veteran met the criteria for a separate compensable rating for dislocated semilunar cartilage with episodes of locking, pain, and effusion into the knee joint.  While the Veteran was noted to have effusions into the knee joint both before and after his 2010 surgery, there is no evidence that this problem was due to dislocated semilunar cartilage, notably the problem persisted after the arthroscopic surgery.  Moreover, there was no evidence of locking of the knee joint at any time. 

The Board has considered whether there is any basis for assignment of an extraschedular rating, and has concluded that there is not.  The regular schedular provisions assign ratings for the principle impairment, pain causing limitation of motion.  The ratings assigned herein appropriately contemplate those findings.  There is nothing which suggests such abnormal findings as to render application of the regular schedular provisions impractical.  See 38 C.F.R. § 3.321.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  With respect to the period for which an increased rating was denied, that doctrine is inapplicable because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  


ORDER

A rating in excess of 10 percent for the period prior to December 6, 2011 is denied.

A rating of 30 percent for the period from December 6, 2011 to January 18, 2012 is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

The Veteran asserts that he has hearing loss and tinnitus as a result of his service.  

A VA examination dated in July 2008 indicated that while any hearing loss was at least as likely as not related to in-service noise exposure, the Veteran did not meet the criteria for a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  At that time, the Veteran reported tinnitus, but was unable to tell the examiner when it onset.  The examiner opined that since the Veteran was unable to date his tinnitus to service, it was less likely than not related to service.  The Veteran submitted an opinion from a private audiologist to the effect that it was at least as likely as not that his tinnitus was related to his military service, but no rationale was provided for this opinion.  The report from the private audiologist also indicated that the Veteran's hearing might have worsened since the time of the July 2008 evaluation, especially in the left ear.  At his May 2012 hearing, the Veteran testified that his tinnitus began in service.

Given the possibility that the Veteran's hearing declined since July 2008, it is possible that he might now meet the criteria for a hearing loss disability in one or both ears.  Therefore, he should be afforded a new VA audiological evaluation to determine the current severity of any hearing loss.  Given the Veteran's inconsistent reports of when his tinnitus began, and the opposing opinions given by the VA and private audiologists, a new VA opinion should also be obtained as to whether it is at least as likely as not that the Veteran's tinnitus is related his military service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Afford the Veteran a VA audiological examination to determine the current severity of his hearing loss, specifically, whether the Veteran currently has a hearing loss disability for VA purposes.  The examiner should also indicate whether it is at least as likely as not (at least 50 percent likely) that the Veteran's hearing loss and tinnitus are related to his military service.  A complete rationale for this opinion should be provided.  If the examiner is unable to provide the requested opinion without resort to undue speculation, then he or she should explain why this is the case.

2.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determinations remain unfavorable, or less than fully favorable, to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


